Case: 13-11274   Date Filed: 07/11/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11274
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:10-cv-00237-LC-CJK



RAYMOND EDWARD KITCHEN,

                                                          Petitioner-Appellant,

                                     versus

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (July 11, 2014)



Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
               Case: 13-11274      Date Filed: 07/11/2014    Page: 2 of 6


      Raymond Edward Kitchen, a Florida state prisoner, appeals the district

court’s denial of his pro se 28 U.S.C. § 2254 petition for a writ of habeas corpus.

In his petition, Kitchen contends that the inadequacy of the court-appointed

interpreter at his jury trial rendered his trial unfair and violated his right to due

process under the U.S. Constitution. We issued a certificate of appealability on the

following two issues: “(1) Whether the district court erred when it found that

Kitchen failed to exhaust his instant claim in the state courts, thereby procedurally

defaulting it” and “(2) If the district court erred in its procedural ruling, whether it

also erred when it denied, in the alternative, Kitchen’s instant claim on the merits.”

Upon review, we conclude that Kitchen did exhaust his claim in state court but that

the district court did not err in denying Kitchen’s claim on the merits. We

therefore affirm.

                           I. STANDARDS OF REVIEW

      When examining a district court’s denial of a § 2254 habeas petition, we

review questions of law and mixed questions of law and fact de novo, and we

review findings of fact for clear error. Grossman v. McDonough, 466 F.3d 1325,

1335 (11th Cir. 2006). Exhaustion presents a mixed question of law and fact and

thus is subject to de novo review. Fox v. Kelso, 911 F.2d 563, 568 (11th Cir.

1990).




                                            2
               Case: 13-11274     Date Filed: 07/11/2014    Page: 3 of 6


                                  II. DISCUSSION

A.    Exhaustion of State Remedies

      A district court cannot grant a habeas petition under § 2254 if the petitioner

has not first exhausted the claims asserted therein in state court. See 28 U.S.C.

§ 2254(b)(1)(A); Gray v. Netherland, 518 U.S. 152, 162-63 (1996). To exhaust a

claim in state court, a petitioner must “fairly present[]” the claim in a manner such

that “a reasonable reader would understand [the] claim’s particular legal basis and

specific factual foundation.” McNair v. Campbell, 416 F.3d 1291, 1302 (11th Cir.

2005); see also O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). We conclude

Kitchen did so in the instant case.

      Kitchen appealed his conviction, filed a petition to vacate his conviction

under Florida Rule of Criminal Procedure 3.850, and also appealed the denial of

his Rule 3.850 petition in state court. In each of these proceedings, Kitchen fairly

presented his federal claims by citing United States v. Joshi, 896 F.2d 1303, 1309

(11th Cir. 1990), to establish that inadequacies in the translation of trial

proceedings can violate federal due process if they render a trial “fundamentally

unfair.” See Baldwin v. Reese, 541 U.S. 27, 32 (2004) (“A litigant wishing to raise

a federal issue can easily indicate the federal law basis for his claim in a state-court

petition or brief, for example, by citing in conjunction with the claim the federal

source of law on which he relies or a case deciding such a claim on federal



                                           3
                 Case: 13-11274     Date Filed: 07/11/2014   Page: 4 of 6


grounds, or by simply labeling the claim ‘federal.’”). Kitchen also cited cases

from states other than Florida, further indicating that he had not based his claims

solely on Florida law, and, in his appeal of the state court’s denial of his Rule

3.850 petition, Kitchen also cited Valladares v. United States, 871 F.2d 1564, 1566

(11th Cir. 1989), and stated that the inadequate translation of the trial proceedings

violated “the very foundation of due process and a fair trial as guaranteed by the

United States Constitution.” Taken together, these references to federal rights did

more than “scatter some makeshift needles in the haystack of the state court

record.” McNair, 416 F.3d at 1303 (11th Cir. 2005) (internal quotation marks

omitted). Accordingly, we conclude Kitchen sufficiently presented his claims so

as to exhaust his state court remedies for the purpose of seeking federal habeas

relief.

B.        Merits of the Claim

          The district court determined that, even if Kitchen had exhausted his claims

in state court, his petition would fail on the merits, and on this basis we affirm. To

succeed on the merits, a § 2254 habeas petitioner must establish that a state court’s

adjudication “resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court,” or “resulted in a decision that was based on an unreasonable




                                            4
              Case: 13-11274      Date Filed: 07/11/2014   Page: 5 of 6


determination of the facts in light of the evidence presented in the state court. 28

U.S.C. § 2254(d)(1)-(2).

      The state courts’ decisions in the instant case were not contrary to or

unreasonable applications of clearly-established federal law because no Supreme

Court precedent establishes that translations of court proceedings that are

inadequate in the manner Kitchen alleges render a trial “fundamentally unfair.”

Importantly, habeas review asks only whether the state court’s decision was

contrary to or unreasonably applied federal law that has been clearly established by

the Supreme Court, not whether a federal court, in its independent judgment,

agrees with the state court’s application of federal law in an area that remains

unsettled. See Hawkins v. Alabama, 318 F.3d 1302, 1307 n.3 (11th Cir. 2003)

(“The state courts must fully, faithfully and reasonably follow legal rules already

clearly established by the Supreme Court of the United States. . . . [S]tate courts

are not obliged to widen the rules.” (emphasis added)); see also Renico v. Lett, 559
U.S. 766, 773 (2010) (“[A] federal habeas court may not issue the writ simply

because that court concludes in its independent judgment that the relevant state-

court decision applied clearly established federal law erroneously or incorrectly.”

(internal quotation marks omitted)). Put simply, because the Supreme Court’s

cases give no clear answer to whether the translation deficiencies Kitchen alleged

rendered his trial fundamentally unfair, “it cannot be said that the state court



                                           5
              Case: 13-11274      Date Filed: 07/11/2014   Page: 6 of 6


unreasonably applied clearly established Federal law.” Wright v. Van Patten, 552
U.S. 120, 126 (2008) (brackets and internal quotation marks omitted).

                                   III. Conclusion

      For the foregoing reasons, we conclude that regardless of whether Kitchen

exhausted his claims in state court, the claims fail on the merits, and he is therefore

not entitled to habeas relief under § 2254.

      AFFIRMED.




                                           6